In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐1781 
CLAUDIA MELESIO‐RODRIGUEZ, 
                                                           Petitioner, 

                                  v. 

JEFFERSON B. SESSIONS III, 
Attorney General of the United States, 
                                                          Respondent. 
                     ____________________ 

 Petition for Review of an Order of the Board of Immigration Appeals. 
                           No. A075‐877‐715 
                     ____________________ 

    ARGUED FEBRUARY 15, 2018 — DECIDED MARCH 7, 2018 
                 ____________________ 

   Before BAUER, FLAUM, and MANION, Circuit Judges. 
    MANION, Circuit Judge. An immigration judge ordered Pe‐
titioner  Claudia  Melesio‐Rodriguez  removed  to  Mexico  be‐
cause  she  had  committed  multiple  controlled‐substance  of‐
fenses.  Petitioner  accepted  the  removal  order  as  final  and 
waived her right to appeal it. Nevertheless, she almost simul‐
taneously appealed to the Board of Immigration Appeals and 
filed  a  motion  for  reconsideration  with  the  immigration 
2                                                       No. 16‐1781 

judge. Petitioner never asked us to review the Board’s dismis‐
sal  of  her  first  appeal.  This  petition  challenges  the  Board’s 
eventual dismissal of her reconsideration appeal.  
    Petitioner principally argues that she did not knowingly 
and intelligently waive her appeal rights in the initial hearing. 
But because Petitioner is a criminal alien and the waiver ques‐
tion is factual in nature, we lack jurisdiction to answer it un‐
der 8 U.S.C. § 1252(a)(2)(C). That leaves us with no choice but 
to dismiss her petition. 
                            I. Background 
    Petitioner was brought to the United States from Mexico 
as  a  child.  She  became  a  lawful  permanent  resident  on  De‐
cember 7, 1998, when she was 19. However, she was convicted 
of battery and attempted possession of cocaine in 2003 and of 
attempted  burglary  in  2013.  As  a  result,  the  Department  of 
Homeland  Security took Petitioner into custody on June 27, 
2014, and served her with a Notice to Appear in removal pro‐
ceedings. DHS charged not only that Petitioner was remova‐
ble as an alien convicted of a controlled‐substance violation 
under 8 U.S.C. § 1227(a)(2)(B)(i), but also that she had failed 
to disclose a cocaine‐possession conviction that occurred be‐
fore she was granted permanent resident status.  
    Petitioner’s  case  was  referred  to  an  immigration  judge, 
who  granted  several  continuances  to  afford  her  an  oppor‐
tunity to find counsel. Nevertheless, she appeared before the 
judge  pro  se  by video conference from jail on  September 11, 
2014. Petitioner admitted her Mexican birth and previous con‐
victions, and so the immigration judge found that she was re‐
movable based on the nature of her offenses. The judge also 
No. 16‐1781                                                         3

advised  Petitioner  that  due  to  her  controlled‐substance  of‐
fenses, she was ineligible for adjustment of status or cancella‐
tion of removal. However, the judge noted that Petitioner was 
eligible to apply for protection based on a legitimate fear of 
persecution or torture in Mexico. 
    At  her  next  hearing  on  September  30,  Petitioner  repre‐
sented that she was afraid to return to Mexico. But when the 
immigration  judge  explained  that,  to  be  eligible  for  protec‐
tion, Petitioner’s fear had to be based on a protected charac‐
teristic, Petitioner told the judge she did not wish to apply for 
protection. Instead, Petitioner expressed interest in applying 
for a U‐visa, a status change for which she was potentially el‐
igible because she had been the victim of domestic violence. 
The judge informed Petitioner that only United States Citizen‐
ship  and  Immigration  Services  had  jurisdiction  over  the  U‐
visa  process.  Since  Petitioner  had  indicated  that  she  didn’t 
want to apply for any kind of relief the judge could grant, the 
judge indicated that he would be issuing an order of removal 
and asked if Petitioner understood. She said she understood 
“really clearly” and confirmed twice that she wished to accept 
the  order  as  final  rather  than  reserve  an  appeal.  The  judge 
then entered a written removal order reflecting that both par‐
ties had waived appeal. 
    Petitioner then retained counsel and, on October 6, filed a 
motion to reconsider the immigration judge’s ruling and a re‐
quest for stay of removal. She argued that (1) the immigration 
judge had not fully apprised her of her rights in the removal 
proceeding; (2) one of her convictions was not a “conviction” 
for immigration purposes; (3) she was eligible for a U‐visa; (4) 
she feared torture in Mexico; and (5) the removal proceedings 
were unfair and violated the Fifth and Eighth Amendments. 
4                                                      No. 16‐1781 

After  the  previous  immigration  judge  retired,  a  new  judge 
granted a stay of removal, but eventually denied the motion 
on November 4, 2015. The new judge rejected all Petitioner’s 
arguments,  concluding  that  the  proceedings  were  fair,  she 
was given an opportunity to obtain counsel, knowingly and 
intelligently waived her appellate rights, and declined to ap‐
ply for protection from torture. With respect to the U‐visa, the 
judge noted that there was nothing to reconsider as no appli‐
cation had been filed at the time of the original decision and, 
in any event, immigration courts lack jurisdiction over U‐visa 
applications. 
    At the same time she was pursuing the motion to recon‐
sider, Petitioner also appealed the initial removal order to the 
Board of Immigration Appeals. She argued in her appeal that 
the judge erred by not further continuing her case to allow her 
to retain counsel and not permitting her to fill out various ap‐
plications for protection. Petitioner also claimed that the pro‐
ceedings  violated  due  process  and  that  the  judge  erred  in 
finding  her  removable.  The  Board  dismissed  the  appeal  on 
December 10, 2014, holding that Petitioner had waived her ap‐
peal  rights  by  accepting  the  judge’s  decision  as  final.  Peti‐
tioner did not file a petition for judicial review in this court. 
    Finally,  on  March  15,  2016,  the  Board  dismissed  Peti‐
tioner’s appeal of the denial of her motion to reconsider. The 
Board adopted the immigration judge’s decision and found, 
on de novo review, that Petitioner knowingly and intelligently 
waived her appeal rights in the initial proceeding. Further, the 
Board said that most of the legal issues Petitioner raised were 
not properly before it because they could have been raised in 
the initial proceedings. Petitioner then filed a petition for ju‐
dicial review. 
No. 16‐1781                                                               5

                                              II. Analysis 
    Because  Petitioner  is  a  criminal  alien,  8  U.S.C.  § 
1252(a)(2)(C)  significantly  limits  our  jurisdiction.  We  may 
only review “constitutional claims or questions of law” pre‐
sented  in  a  criminal  alien’s  petition  for  review.  Id.  § 
1252(a)(2)(D); see also Sharashidze  v.  Mukasey, 542 F.3d  1177, 
1178  (7th  Cir.  2008).  That  presents  a  significant  problem  for 
Petitioner. In order to overcome her waiver of appeal rights, 
she would have to show that it was not knowingly and intel‐
ligently made. But that is not a question of law, but rather a 
fact‐intensive  inquiry.  See  Henderson  v.  DeTella,  97  F.3d  942, 
946 (7th Cir. 1996) (“Whether a petitioner actually waived his 
Miranda rights, and whether he did so freely, knowingly, and 
intelligently,  are  fact‐dependent  issues  … .”).  Therefore,  we 
lack  the  authority  to  disturb  the  Board  of  Immigration  Ap‐
peals’  finding  that  Petitioner  knowingly  and  intelligently 
waived her appeal rights.1  
    The fact that Petitioner waived her right to appeal is fatal 
to  our  jurisdiction  over  the  entire  petition.  But  even  if  she 
hadn’t waived her appeal rights, none of her other arguments 
have been properly presented to this court. Petitioner has pe‐
titioned only from the dismissal of her appeal of the denial of 
her motion for reconsideration. Such a petition “presents only 

                                                 
1 We also cannot consider Petitioner’s argument, made for the first time 

here, that the Board’s waiver regulations are ultra vires. See Arobelidze v. 
Holder, 653 F.3d 513, 517 (7th Cir. 2011) (the obligation to exhaust admin‐
istrative remedies “usually forecloses a petitioner from raising an issue in 
federal court that was not raised before the immigration tribunal.”). And 
even if we could, it would be unavailing. United States v. Worthen, 842 F.3d 
552, 554 (7th Cir. 2016) (“Generally speaking, appeal waivers are enforce‐
able and preclude appellate review.”). 
6                                                       No. 16‐1781 

the  denial  of  the  motion  to  reopen,”  not  the  initial  removal 
decision. Ajose v. Gonzales, 408 F.3d 393, 394–95 (7th Cir. 2005). 
Motions  for  reconsideration  “‘are  not  replays  of  the  main 
event’  and  should  not  be  used  to  argue  what  was  or  could 
have been raised on an initial appeal.” Shaohua He v. Holder, 
781 F.3d 880, 882 (7th Cir. 2015) (quoting Khan v. Holder, 766 
F.3d 689, 696 (7th Cir. 2014)). Petitioner claims that: (1) she’s 
not removable because her initial cocaine‐related conviction 
isn’t a “conviction” for immigration purposes; and (2) her in‐
itial  hearing  wasn’t  fairly  conducted.  She  could  have  raised 
both of these arguments in an initial appeal and a petition to 
this court. But she neglected to file such a petition, so she “has 
waived  any  arguments  [s]he  might  have  made  to  challenge 
the only decision over which we have jurisdiction.” Id.  
                            III. Conclusion 
   For  the  foregoing  reasons,  the  petition  for  review  is 
DISMISSED.